Citation Nr: 1328728	
Decision Date: 09/09/13    Archive Date: 09/17/13

DOCKET NO.  11-02 092	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for a bilateral eye disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

V. Chiappetta, Counsel

INTRODUCTION

The Veteran served on active duty from August 1960 to July 1963.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.   

Following certification of the appeal to the Board, the Veteran submitted additional medical evidence accompanied by a waiver of initial review by the Agency of Original Jurisdiction (AOJ).  Thereafter, in May 2012, the Board remanded the claim for additional development.  Unfortunately, another remand is necessary for the reasons set forth below. 

Please note that this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


REMAND

Although the Board regrets the additional delay, further development is needed in support of this appeal.  See 38 C.F.R. § 19.9 (2012).  

The Veteran contends that his current eye disabilities are etiologically related to a kick in the head, which he sustained on a bus while traveling from Nashville, Tennessee to attend basic training in Illinois.  

The Veteran's contentions are consistent with his service treatment records (STRs).  Those records, in pertinent part, reflect that the Veteran was noted on entry to have bilateral near vision and history of wearing eyeglasses, but was not considered to have an eye disability that rendered him unfit for active service.  See July 13, 1960 Enlistment Examination, Report of Medical History.  Essentially the same findings were made a few weeks later during an August 2, 1960, examination at a Navy recruiting station in Nashville.  However, two days later, the Veteran appeared for another eye examination at the Naval Training Center in Great Lakes, Illinois, at which time he was found to have right eye vision of 20/20 uncorrected and corrected, and left eye vision of 20/300 uncorrected, and 20/100 corrected.  Concurrent clinical testing yielded a diagnosis of amblyopia.  Additional testing two weeks later, on August 15, 1960, revealed similar visual acuity consistent with diagnoses of hyperopia of the right eye, astigmatism of the left eye, and amblyopia ex anopsia of the left eye.  

The Veteran now maintains that his in-service eye injury occurred between his "normal" July 13, 1960 and August 2, 1960 examinations and his subsequent diagnoses of amblyopia, hyperopia of the right eye, astigmatism of the left eye, and amblyopia ex anopsia.  In essence, he asserts that these in-service diagnoses were a direct result of his "eyesight becoming fuzzy" after the aforementioned blow to the head.  The Veteran also claims to have experienced progressive ocular deterioration since that time.  However, his STRs dated after August 1960 are negative for any additional ocular treatment, while his July 23, 1963 separation examination reflects only the presence of "defective" left eye vision, 20/100 corrected to 20/15. 

The Veteran's recent medical history includes treatment for vision problems, with diagnoses of amblyopia, cataracts with removal, and pseudophakia bilaterally.  

Although it is apparent from the record that the Veteran currently has amblyopia, among other eye disabilities, it is not entirely clear whether his amblyopia is a congenital or acquired condition, and if congenital, whether it is a defect or disease.  Indeed, while the Veteran exhibited 20/20 vision and "normal" eyes upon examination in July 1960, a more recent private treatment record indicated that he was actually born with "lazy eye."  See December 16, 2002, private treatment report of "Dr. I."  That is significant since, under applicable law, "a defect differs from a disease in that the former is 'more or less stationary in nature' whereas the latter is 'capable of improving or deteriorating.'"  See Quirin v. Shinseki, 22 Vet. App. 390, 394 (2009) (quoting VA Gen. Coun. Prec. 82-90 (July 18, 1990)).  Moreover, the two conditions have separate legal requirements for service connection.  Id.  

Specifically, service connection may not be awarded for a congenital or developmental defect, including refractory errors of the eyes, unless such a defect is subjected in service to a superimposed disease or injury that results in additional disability.  See 38 C.F.R. §§ 3.303(c), 4.9; VAOPGCPREC 82-90, 55 Fed. Reg. 45711 (1990) (service connection may not be granted for defects of congenital, developmental or familial origin, unless the defect was subject to a superimposed disease or injury); Carpenter v. Brown , 8 Vet. App. 240, 245 (1995); Monroe v. Brown, 4 Vet. App. 513, 514-15 (1993)).  

Conversely, service connection for a congenital or developmental disease may be established if there is evidentiary equipoise of in-service incurrence or aggravation, unless the disease is noted on entry or is shown, by clear and unmistakable evidence, to have preexisted service and not worsened therein.  See Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004) (indicating that, in cases where the presumption of soundness cannot be rebutted, the effect is that claims for service connection based on aggravation are converted into claims for service connection based on service incurrence).  In the latter instance, service connection may only be established if the record demonstrates in-service worsening and if such worsening is not clearly and unmistakably shown to be due to the natural progress of the disease.  38 U.S.C.A. §§ 1131, 1153; 38 C.F.R. §§ 3.303 3.306. 

Here, there is insufficient evidence for the Board to make a determination with respect to any of the aforementioned theories of entitlement.  On the one hand, a VA physician indicated in May 2011 that the Veteran had experienced vision problems since his participation in a fight in the 1960s, and that he currently had decreased vision "possibly due to optic atrophy."  However, following to the Board's May 2012 remand, a September 2012 VA examiner essentially reached the opposite conclusion, opining that there was no evidence of traumatic optic neuropathy upon testing, or any other etiology that would be related to the Veteran's alleged in-service head injury.  

The Board finds that neither of the above opinions is inadequate for rating purposes.  Indeed, the May 2011 VA physician's opinion is couched solely in terms of possibility rather than probability, and is therefore too speculative to support the Veteran's claim.  See generally Obert v. Brown, 5 Vet. App. 30, 33 (1993); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) (observing that evidence which is speculative, general or inconclusive in nature cannot support a claim).  In contrast, the September 2012 VA examiner's opinion weighs against the Veteran's claim by indicating that his current eye condition may have his preexisted active service; however, that opinion does not address whether any in-service injury may have aggravated the condition beyond its natural progression.  Both opinions also neglect to discuss whether the Veteran's current amblyopia, if congenital, is considered to be a defect or disease, as discussed above.

As none of the medical opinions of record are sufficient to decide the Veteran's claim, a clarifying opinion must be obtained on remand.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (finding that, once efforts are undertaken to furnish a VA examination, it must be adequate for rating purposes); see also Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a remand by the Board confers on the appellant, as a matter of law, the right to compliance with the remand orders).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  Request a records review and medical opinion from the examiner who completed the September 2012 examination (or another examiner if the September 2012 examiner is unavailable).  

The entire claims file (i.e., both the paper claims file and any relevant medical records contained in the Veteran's Virtual VA eFolder) should be made available to and be reviewed by the clinician, and it should be confirmed that such records were available for review.  

If the reviewing clinician determines that a physical examination is necessary, then one must be scheduled.

The reviewing clinician is asked to specifically respond to the following questions:

(a)  Does the Veteran have a currently-diagnosed eye disability, to include amblyopia, cataracts, pseudophakia or scotoma, which is congenital in nature?  If so, please discuss whether such disability is congenital in nature and, if so, whether is more properly classified as a congenital disease or a congenital defect.  For VA purposes, a defect differs from a disease in that the former is "more or less stationary in nature" whereas the latter is "capable of improving or deteriorating."  
Quirin v. Shinseki, 22 Vet. App. 390, 394 (2009); VA Gen. Coun. Prec. 82-90 (July 18, 1990).   

(b)  If amblyopia, or any other currently-diagnosed eye disability, is considered to be either a congenital disease or an acquired disease, please answer the following:

i)	Did the eye disease clearly and unmistakably (i.e., by a showing of obvious and manifest evidence) preexist the Veteran's active service?

ii)	If the answer to the above question is "YES," then is it also clear and unmistakable (obvious and manifest) that such a disease was NOT aggravated beyond its normal progression during the Veteran's active service?  

iii)	If the answer to either question i or ii is "NO," then is it at least as likely as not (50 percent or greater probability) that the Veteran has a current eye disability, congenital or otherwise, which was incurred or aggravated during his period of active service, to include by his claimed in-service injury to the head?  

(c)  If amblyopia, or any other currently-diagnosed eye disability, is considered to be a congenital defect, please discuss whether such a defect was as likely as not (50 percent probability or greater) subject to a superimposed disease or injury during the Veteran's military service that resulted in disability apart from the congenital or developmental defect.  If so, is it as likely as not that any additional permanent eye disability was caused or aggravated by this superimposed disease or injury?  

For the purposes of this opinion, please accept as true the Veteran's assertion that he was kicked in the head during service.  

A report of the clarifying opinion should be prepared and associated with the Veteran's VA claims file.  A complete rationale must be provided for all opinions rendered.  If the reviewing clinician cannot provide the requested opinion without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

2.  Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issue on appeal.  If any of the benefits sought on appeal remain denied, in whole or in part, provide the Veteran and his representative with a Supplemental Statement of the Case and afford them a reasonable opportunity to respond.  Then return the case to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. § 5109B (West Supp. 2012).



_________________________________________________
E. Woodward Deutsch
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



